        Case 1:19-cv-00344-CG-SMV Document 1 Filed 04/12/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.

RICHARD SERVOSS,

               Defendant.

                                          COMPLAINT

       Plaintiff United States of America hereby brings this complaint against Defendant Richard

Servoss.

                                         INTRODUCTION

       1.      On April 17, 2013, Defendant Richard Servoss lit a camp stove, left it unattended,

and the fire from the stove escaped, causing a wildfire along Forest Road 269, in Curtis Canyon,

on the Lincoln National Forest, Sacramento Ranger District, named the Curtis Fire.

       2.      The Curtis Fire burned approximately 81 acres of National Forest System lands and

28 acres of private and/or state land.

       3.      The USFS and BIA fought to control the Curtis Fire. The Curtis Fire was not

contained until April 20, 2013, and was not controlled until May 14, 2013. The Curtis Fire was

declared out on May 20, 2013.

       4.      When the Curtis Fire was ignited, there was a voluntary evacuation of the local

residents.
        Case 1:19-cv-00344-CG-SMV Document 1 Filed 04/12/19 Page 2 of 5



                                             PARTIES

       5.      Plaintiff, the United States of America, is bringing this suit on behalf of the United

States Department of Agriculture (“USDA”) and United States Department of Interior (“DOI”).

       6.      USDA is in charge of federal policy with respect to farming, agriculture, forestry,

and food. Through the United States Forest Service (“USFS”), it administers the country’s

national forests and grasslands. USFS manages the Lincoln National Forest (“LNF”), which

includes the Sacramento Ranger District.

       7.      DOI conserves and manages the Nation’s natural resources and cultural heritage

for the benefit and enjoyment of the American people, provides scientific and other information

about natural resources and natural hazards to address societal challenges and create opportunities

for the American people. Through the Bureau of Indian Affairs (“BIA”), it carries out the

responsibility to protect and improve the trust assets of American Indians, Indian tribes, and Alaska

Natives.

       8.      Defendant Richard Servos is a resident of the State of New Mexico.

                                 JURISDICTION AND VENUE

       9.      This action arises under state and federal law. The Court has jurisdiction pursuant

to 28 U.S.C. § 1345.

       10.     The Court has personal jurisdiction over the defendant under Federal Rule of Civil

Procedure 4(k).

       11.     Venue is proper in the District of New Mexico under 28 U.S.C. § 1391(b). A

substantial part of the events or omissions giving rise to the claim occurred in this District.




                                                  2
        Case 1:19-cv-00344-CG-SMV Document 1 Filed 04/12/19 Page 3 of 5



                                               FACTS

A.      The Curtis Fire

        12.     The Curtis fire, named after the picturesque area of the Curtis Canyon, on the

Sacramento Ranger District, Lincoln National Forest, began around 3:00 p.m. on April 17, 2013.

        13.     The fire started when Defendant walked away from his gas stove that he had placed

on the ground and ignited to boil water. When Defendant turned back toward the stove, he saw a

grass fire near the stove.

        14.     The Curtis Fire burned approximately eighty-one acres along Forest Road 269 on

the Lincoln National Forest.

                                    COUNT I – NEGLIGENCE

        15.     Paragraphs 1-14 are incorporated by reference as if fully set forth herein.

        16.     Defendant was required to take all reasonable precautions to prevent damage to

public lands.

        17.     Had Defendant taken reasonable precautions, he would have been able to avoid

starting the Curtis fire. His failure to do so caused the fire.

        18.     Defendant’s breach caused the United States to sustain damages including, but not

limited to cost for fighting the fire and costs of investigation.

                                     COUNT II – TRESPASS

        19.     Paragraphs 1-18 are incorporated by reference as if fully set forth herein.

        20.     By statute and at common law, New Mexico makes it unlawful to enter upon the

real estate of another without the permission or invitation of one lawfully entitled to possess the

property.

        21.     Under 36 C.F.R. § 261.5(c), federal law prohibits causing a fire to intrude upon the

lands of the United States.


                                                   3
        Case 1:19-cv-00344-CG-SMV Document 1 Filed 04/12/19 Page 4 of 5



        22.    Every unauthorized entry upon the land of another is a trespass.

        23.    Trespass includes physical intrusion by hazardous substances upon lands.

        24.    Fire is a hazardous substance. Defendant did not have the permission, invitation,

or authorization to cause a fire to intrude upon the United States’ land.

        25.    Nonetheless, Defendant caused a fire to intrude upon the United States’ land and

failed to take reasonable measures to prevent the fire.

        26.    Defendant knew or should have known that his actions were likely to lead to a forest

fire.

        27.    Defendant recklessly and/or willfully disregarded the substantial risk that his

actions would cause a forest fire and destroy in excess of a hundred thousand acres of uniquely

valuable public property.

        28.    Defendant is liable for all damages sustained by the United States caused by

Defendant’s conduct, including but not limited to an amount equal to double damages and fire

suppression costs.

        29.    Because Defendant’s failure to take reasonable fire-preventions measures was

knowing, reckless, and willful, the United States is further entitled to recover costs including, but

not limited to, expenses for fighting the fire and costs of investigation.

        WHEREFORE, the United States demands judgment from Defendant, in an amount to be

determined at trial, together with pre and post judgment interest and all other costs and any other

relief the Court deems proper.




                                                  4
Case 1:19-cv-00344-CG-SMV Document 1 Filed 04/12/19 Page 5 of 5



                                   Respectfully submitted,

                                   JOHN C. ANDERSON
                                   United States Attorney


                                   /s/ Ruth F. Keegan by
                                   filing on 4/12/19 via CM/ECF
                                   Ruth Fuess Keegan
                                   Assistant United States Attorneys
                                   District of New Mexico
                                   P.O. Box 607
                                   Albuquerque, NM 87103
                                   505-346-7274
                                   Ruth.F.Keegan@usdoj.gov




                               5
                                   Case 1:19-cv-00344-CG-SMV Document 1-1 Filed 04/12/19 Page 1 of 2
rs44         (Rev   o2lre)                                                                  cIvIL               COVER SHEET
    pIo!rded bv localrules       ofcoun Thrsform.approtedb\theJudicralConlerenceofrhiUnrredStatesrnSepremberloT4,rsrequiredtorlheJieotlheClerkoftounforrhb
purpose ol iniriaring rhe civ rl docket    sheer ISEE INSTRUCTI)NSoN NEX| pAaE oI-rHts !:oRM )
I. (a) PLAINTIFFS                                                                                                                         I)L,T ENDAT\.TS
    The United States of America                                                                                                       Richard Servoss

       (b)      County ofResidence ofFirst I-isted Plaintiff                                                                              County ofR€sidence ofFirst Listed Defendant Bernalillo
                                      (I'X(' U'I' IN I /,5, PLuNTIFF CASES)                                                                                     (IN U-S- PLAINTIFF CASES ONLT)
                                                                                                                                                   IN LAND CONDEMNATION CASES- USE THE LOCATION OF
                                                                                                                                                   THE ARACT OF LAND INVOLVED,

      (() _Anom.r r,l.-,trtu             AJJR..      anJ t?t.rhrnc            \un\p,                                                      Attomeys   (l Knoln)
    -
    Ruth Fuess Keegan
    Assistant United States Attorney, District of New Mexico
    P.O. Box 607, Albuquerque, NM 87103, 505-346-7274

II. BASIS OF JTIRISDICTION 1t,/-"- "x in one Ror onlt)                                                                IIl.    CITIZENSHIP OF PRINCIPAL PARTIES (r"- -.y Dtt'1ttrsturrk n6f
                                                                                                                                (Lhl)tu.tit)( ascsonlt)             ", e ttd lt t)4dtutt
                                                                                                                                                                 dnlt)                                                                             )
dt u.s cou"*."n,      Dl FedeBl Quesiion                                                                                                                       PTF DEF                                                                 P'TF        DI'F
      Plainriff            (US Govnne tNotal,alo,)                                                                           Citzen ot rlis   State            O I D I               Incorporated,/ Principal Plac.                     n I        al   4
                                                                                                                                                                                       ofBusines ln lhis Stare

O     2      U.S.   Govmenr                O    4     Divesity                                                               Crlizen of    nolhcrSlalc         O2          ll 2      lncorpoBted a,./ Principal Plac.                   :t5        _r5
                                                        (lndtcdte Cntzedhtp of Pdrres            i"   hen    I)                                                                         ofBusDes In Another Sr6re

                                                                                                                                                               D3          0 3       Fo..ig,   Narion                                   a 6 16
IV. \ATURE                 OF      SUITrr^""r                 nonebat                                                                                                          Click here for: Nature ofSuit Code
I               (l)\tkrr    I                            ^                      TOR]    S                                      IoRfI]I I I    RT]/PF]\AI,T}'                    BANKRIPICY                              (
                                               PTRSONAL INJURY                          PERSONAL I:\JURY                  O     625 Dtus R.lacd S.izm                O   422 App.al28 USC 158                   O    375 F   ls. Cla,msAcr
O I20 Mdin.                               O    310   Airplde                       D    365 Pssonal       Ljury   -                   ofkop.ny 2l USC 881            3   423   wid&a*al                         O    376 Qu    T@ (l I USC
O l30MillerAcr                            f,   315   Aial@e Prodet                          Product Liab;liry             O     690   O$.r                                      28 USC 157                                  372e(a))
O l40Negotiablelnstrmnt                              Liabiliry                     O    167 Health Care/                                                                                                        O    400    Stn. R.apponioMem
O 150 Recovery of Overpayment             O    320   Assuli. Libel &                          Pbmsceutic.l                                                       I       PROPERTY RIGHTS                        O    410 Antinust
             & Enforcenent of Judgm.nt                                                        PeBon l Injuy                                                          O   820 Coptrishts                         O    430 Bdks and      B$king
                                          O    330 Feder.l    Enploym'                        Produd Liabiliry                                                       O   830 Patflt
O     152    Recove.y ofDcfaull.d                    Liability                     0    368 Asbestos Perenal                                                         0   835 Patml - Abbrcviated                O    460 Deponation
                                          O    110 Mdine                                                                                                                       New Drus Application             O    470 R.cketccr Influ.nced       ed
             (Excludes verdms)            O    345 Mdine Product                              Liatil,ty                                                                                                                     Compt O.gdianons
O     153 Recovery ofoverpalmenr                     l-iability                     PERSONAL PROPI]RTY                                                                   SOCTALSECIIRITY                        O    480 Consumd C.edir
             ofveieran r Ben.fih          O    350 Moto. v.hicl.                   O 370 O1hcr Fand        O 710 Fair Labor Steddds                                  o   861HIA(l395ti)                         a,   485 Telcphonc Consmer
O     160 StockholdeB Suns                O    355 Moto. v€hicle                   O 371 Truth in Lendog                                                             O   862 Black Lus(923)                                 Prcistion Acl
O     I90 Othd ConEaci                           ftodoct Li.bility                                         O 720 Labor/Meageneri                                     O   863 DIWC/DIww (405(g))                 O 490Cabl./SarTV
O     195 Cont$ct ftoducr Liability       O :160 Other Perenal                           Property Dmage                                                              O   864 SSID Ttle   xvl                    O 850 SccuitieYcom'nodiri€V
O     196    Fmchise                                 Ljory                         O lE5 Property Dmage                  -r"\B()lt-
                                                                                                           O 740 Rail*ay Labc Aci                                    n   865 RSI (105(9))
                                          O    362 Pmmal          Inily   -              Produ.l Liability O 75 I fmily &d Medic.l                                                                              O    890 Olher StaMory ActiN
                                                     IUediql Malpr&te                                                                                                                                           O    891 AgricultuEl Acts
             RUAt- PROPDR T Y                   CIVIL RIGHI'S                          PRISONER PT]TI IONS               O     790 Othcr Labor Litjgation                FEDER{L TA-X STU'IS                    D    893    E.vnoEenial Msn6
O     210 Lmd Cond€mr.rion                O    440 Other Civil Rishts                                                    O     791 Employ.e Rcti..ment               O     Td€s(U S Plaintitr
                                                                                                                                                                         870                                    O    895 Frcedon of lnf(malion
                                                                                   O    463   Alim Detain.c                           Incom. S.cu.it, Act
rI    2110   Renr   I.a*& Fi..h.nr
                           "
                                          O 442 Employmont            O                 510 Motions io  va€re                                                    O 87i iRS Thiid          Patty
ll2ao Toro o Lmd                          O 4al Houing/                                                                                                                         26 USC 7609                     O    899 AdminisFaliv. Proccdue
O     2.15Ton Product Liabiliry                 Accolmodatios         O                 530   Gde6t                                                                                                                      Acc/R.vicw or Appel of
O     290 All Other R.al Prop.d)          O 445 Anc.. w/Diebilities - O                 535   Dath    Penatty                         I\I\TI(;R.\TIO\                                                                    ASency D.cision
                                                                                                                         O     462 N.nralizrlion Application                                                    O    950 Constitutionality    of
                                          O    446 Amcr.     w/Disbiliti€s- O           540 M&danB & Olhfi               O     455 Oth.r Itm;gEtio,
                                                     Oths                          O    550 Civn tudts
                                          O    44E Educaiion                       O    555 Pri$n Condition
                                                                                   3    560 Civil Detlince -




V. ORIGIN                a1Y*"-, "x'n     on?   oo\on\)
Xl original n2                       Removcd from                     i I         Remanded       from             fl 4         or O
                                                                                                                         Rcrnstated                  5 Transfened fiom               O 6 Multidistrict                       O   I   Multidistrict
   Proceeding                        Srate Court                                  Appellate      Cou(                    Reopcncd                        Anorher Districr                     I itioarion   -                        Litrgatron -
                                                                                                                                                                                                                                     Dtect f ile
                                                Cite the Ll S Civil Statute under whichrou arc filin1 (lro not cit.jurb.tictio4a! shturd unt6s dir.^ity)
                                                 36 C.F.R. 26'1.5(c)
VI. CAUSI] OF AC'I'ION nriet de\crintion oi cau\e
                       ignition ol uncontrolled fire on public lands
VII. REQUESTED IN      0 cggcr Ir tts Is a cLASS ACTIoN              I)T]\IANI)                                                               S                                   CHECK YES only ifdemanded in complaint
             COMPLAINT:                               IJNDER RULE 23, F R,CV                    P,                                                                                JURY   Df,\r-{ND:                    D     Yes       Xruo
VIII.          RELATT]D CASE(S)
              IF ANY                                                               JUDGE                                                                                 DOCKET NUMBER
DATE                                                                                    S]G\.1                    'IORN                   CORI)
04n2t2019
  R()lFI(UtSU()\t\
     RECEIPT *                       .\\toL \    l                                                                                                   JllDCIl                                  \t\(i   Jt D(;l:
                        Case 1:19-cv-00344-CG-SMV Document 1-1 Filed 04/12/19 Page 2 of 2
jS 41Re!e6€ (Rev 02/19)


                     I].TSTRT,(.TIOr\.S FOR ATI.oItNEYS COMPI,EI.IN(;                                 CIYIL COVEIi SHT]ET FORNI                   .]S   J{
                                                                    Authority For Civil Cover Sheet

Thc JS 44 civil cover sheet and the inlormation contained hcrein neither replaces nor supplements the filings and service ofpleading or other papers as
required by law, except as provided by Jocal rules ofcourt. This form, approved by the Judicial Conference ofthc United States in Septembcr 1974. is
rcquired for the use ofthe CIerk of Coufi for the purposc of initiating the civil docket sheet. Consequently, a civilcover sheet is submitted to the Clerk              of
Court lor each civil complaint filcd. The attomey filing a case should complele the form as follorvs:

I.(a)     Phintiffs-Defendents. Enter names (last, first, middle initial) ofplaintiffand defendant. lfthe plaintiffor defendant is a govcmment agency, use
          only the full name or standaid abbreviations. Ifth€ plaintiffor defendant is an ofTicial within a govemment agency, identify first the agency and
          then the official, giving both name and title.
    (b)   County ofResidence, For each civil case filed, except U.S. plaintiff cases, enter the name ofthe county where the first listcd plainliffresides at the
          time offiling. In U.S. plaintiffcases, enter the name ofthe county in which the first listed defendant resides at the time offiling. (NOTE: In land
          condemnatioo cases, the county ofresidence ofthe "defendant" is the location ofthe tlact ofland involved.)
    (c)   Attorneys. Erter the firm name. address, tclcphone number, and aftomey ofrecord. lfthere are several attomeys, list them on an attachment. noting
          in this section "(see attachment)".

Il.       Jurisdiction. The basis ofjurisdiction is   set forth under Rule 8(a). F.R.Cv.P., which requires that j urisd ictions be shown in pleadings. Place an "x"
          in one ofthe boxes. lfthere is more than one basis ofjurisdiction, prcccdence is given in the order shown below.
          United States plaintiff. (l) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe Unit€d States are included here.
          United States defendant. (2) When the plaintiffis suing the United States, its ollicers or agencies, place an "X" in this box.
          Federal question. (3)Thisrelerstosuitsunder28tl.S.C. 1331, wherejurisdiction arises under the Constitution ofthe United States, an amendment
          to the Constitution, an act ofCongress or a treaty ofthe United States. In cases where the U.S. is a pafy, thc U-S. plaintiffor delendant code takes
          precedence, and box I or 2 should be marked.
          Diversity ofcitizenship. (4) This rcfers to suits under 28 U.S.C. 1332. where parties are citizens ofdifferent states. when Box 4 is checked, the
          citizenship ofthe difler€nt parties must b€ checked. (See Section III below; NOTE: federal question actions take precedence over diveraity
          c{ses.)

III       Residence (citizenship) ofPrincipal Parties. This scction ofthe JS 44 is to be completed ifdiversity ofcitizenship was indicated above. Mark this
          section for each principal party.

I\'.      Nature of Suit. Place an "X" in the appropriate box. Ifthere are multiple nature           ofsuit   codes associated with the case, pick the nature   ofsuit code
          that is most applicable. Click here for: NglqEjllfui!:qg&,pSlldE&!!.

          Origin.   Place an   "X" in    one   ofthe seven boxes.
          Original Proceedings. (l) Cases which originate in the United States district couns.
          Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
          Remanded from Appellate Court. (3) Check this box forcases remanded to the district court for further action. Use the date ofremand as the filing
          date.
          Rcinstated or R€opened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          Translerred from Another District. (5) For cases transferred under Title 28 [J.S.C Section 1404(a). Do not use this for within district transfers or
          multidistdct litigation translers.
          Multidistrict Litigation Transfer. (6) Check this box when a multidistrict case is hansfered into the district under authority ofTitle28 U.S.C.
          Seclion 1407.
          Multidistrict Litigation   -   Direct File. (8) Check this box when   a   multidistrict case is filed in the same district as the Master MDL docket. PLEASE
          NOTE THAT THERE IS NOT AN ORICIN CODE 7. Origin Code                             7 was used for historical records and is no longer relevant due to changes in
          statue.

YI.       Cause  ofAction. I{eport the civil statute directly rclated to the cause ofaclion and give a briefdcscription ofthe cause. Donotcitejurisdictional
          statutes unless diversity. Example: U.S. Civil Stalutc:47 USC 553 Brie f Description: Unauthorizcd reception ofcable ser,vilc

Y         Requested in Complaint. Class Action. Place an "X" in this box ifyou are filing a class action under Rule 23, F.R.CV.P.
          Demand. [n this space enter the acfual dollar amount being demanded or indicate other demand, such as a preliminary injunction
          Jury Demand. Check the appropriate box to indicate whether or not ajury is being demanded.

VIII.     Related Cases. lhis section ofthe JS 44 is used to rcference related pending cases. ifany. lfthcre are related pending cases, ins€rt the docket
          numbers and the corrcspond ing j udge names for such cases.



Date and Attorney Signature. Date and sign the civil cover shcet
